Opinion

per curiam.

This action was brought by the plaintiff in, error in the district court of Logan county to have set aside and held for naught, a judgment rendered against him in the district court of the City and County of Denver, upon a promissory note and to recover $3,000.00, alleged damages growing out of the transaction in which the note was given. Upon trial to the court, the action was dismissed at the cost of the defendant.
Perceiving no prejudicial error, the application for supersedeas will be denied and the judgment affirmed.
Supersedeas denied: Judgment affirmed.
Department three.